Weltner, Justice.
William Suarez shot and killed Wayne Wimberly with a handgun. He was convicted of felony murder, and was sentenced to life imprisonment.*109*
Decided April 19, 1990.
A. Nevell Owens, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Assistant District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.
Suarez and Wimberly were drinking alcoholic beverages in a lounge, and engaged in a fight. Suarez left the lounge, and returned a few minutes later. With no further words being exchanged between him and Wimberly, Suarez drew a handgun and shot the unarmed victim in the back five times.
Suarez’s sole contention on appeal is the sufficiency of the evidence. The evidence is sufficient to permit a rational trier of fact to find Suarez, guilty of felony murder beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on December 25, 1988, and Suarez was indicted on March 7, 1989. He was convicted on June 21, 1989, and was sentenced the same date. His motion for new trial was filed on July 19, 1989, and denied on November 28, 1989. A notice of appeal was filed on December 27, 1989. The appeal was docketed on January 9, 1990, and submitted without oral argument on February 23, 1990.